DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Franklin on 10/6/2021.
The application has been amended as follows: 
Claim 14:
A pipe for cooled smoke and containment, comprising:
a body, comprising:
a first portion disposed along an axis of the body extending between a first end and a second end of the body, wherein:
the first portion has a first diameter; and
the first portion defines one of the first end or the second end;
a second portion disposed along the axis of the body, wherein:
the second portion has a second diameter;
the second diameter is less than the first diameter;
the second portion defines the other one of the first end or the second end; and
the first portion and the second portion collectively define a length of the body;
a recess defined at an exterior surface of the second portion and configured to receive a smoking material; and
a sleeve configured to be placed around the second portion of the body, wherein:
an outer diameter of the sleeve substantially corresponds to the first diameter of the first portion of the body; 
when the sleeve is placed around the second portion of the body, the first portion of the body and the sleeve define an exterior surface of the pipe that is continuous and cylindrical; and
:
an interior surface of the sleeve engages the exterior surface of the second portion of the body; and
the plurality of grooves is closed by the sleeve to guide smoke to travel back and forth between the first end and the second end of the body.


Claim 17 is canceled.

Claim 18:
A pipe for cooled smoke and containment, comprising:
an elongate body comprising a plurality of grooves;
a recess defined at an exterior surface of the elongate body and configured to receive a smoking material; and
a sleeve that is tubular and configured to be removably placed around the elongate body, wherein:
when the sleeve is placed around the elongate body, at least a portion of the elongate body extends outside the sleeve; 
the portion extending outside the sleeve includes an outer profile that corresponds to an outer profile of the sleeve such that the sleeve and the portion extending outside the sleeve form an exterior surface of the pipe that is tubular along the sleeve and the portion extending outside the sleeve;
 at least some of the plurality of grooves are disposed above a longitudinal axis of the elongate body such that a center of gravity of the elongate body is below the longitudinal axis of the elongate body to maintain the recess in an upright orientation when the pipe rests on a surface; 
the plurality of grooves defined at an exterior surface of the elongate body; and
an interior surface of the sleeve is configured to engage an exterior surface of the elongate body such that when the sleeve is placed around the elongate body, the plurality of grooves is closed by the sleeve to form a smoke path to guide smoke to travel back and forth between opposite ends of the elongate body.

Claim 20 is canceled. 
Allowable Subject Matter
Claims 2-16 and 18-19 are allowed.
The examiner’s statement of reasons for allowance can be found in the 5/5/2021 Office action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ERIC YAARY/Examiner, Art Unit 1747